In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
NICK KOROPATNY,          *
                         *                         No. 17-1240V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: June 29, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         tetanus-diphtheria-acellular pertussis
                         *                         (“Tdap”) vaccine; shoulder injury
                         *                         related to vaccine administration
                         *                         (“SIRVA”).
             Respondent. *
******************** *

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

      On June 29, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Nick Koropatny on September 12, 2017. Petitioner
alleged that the flu and tetanus-diphtheria-acellular pertussis (“Tdap”) vaccines he
received on or about October 26, 2016, which are contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), caused him to suffer a shoulder injury
related to vaccine administration (“SIRVA”). Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
    Respondent denies that the vaccines either caused petitioner to suffer from
SIRVA or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $60,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
